EXHIBIT 10 (l)

Alberto-Culver Company

Executive Deferred Compensation Plan

(as amended through September 18, 2007)



--------------------------------------------------------------------------------

Table of Contents

 

I.

   Preamble, Definitions and Purpose    1

1.1

   Preamble    1

1.2

   Definitions    1

1.3

   Purpose    3

1.4

   Bonus Deferrals    3

II.

   Participation    4

2.1

   Participation, Notification and Election    4

2.2

   Deferral Procedure    4

2.3

   Intentionally Omitted    5

2.4

   Establishment of Accounts    5

2.5

   Account Valuation and Earnings    5

2.6

   Benefit Payments    5

2.7

   Intentionally Omitted    6

2.8

   Additional Company Contributions    6

2.9

   Change in Control    7

III.

   General Provisions    8

3.1

   Funding    8

3.2

   Vesting    8

3.3

   In-Service Withdrawals    9

3.4

   Beneficiary Designation    9

3.5

   Death Benefits    9

3.6

   Administration    10

3.7

   Administrative Fees and Expenses    10

3.8

   Claims Procedure    10

3.9

   Tax Liability    11

IV.

   Exempt Status    11

V.

   Indemnification    12

VI.

   Amendment and Termination    12

VII.

   Miscellaneous    12

7.1

   Nonassignability    12

7.2

   No Contract of Employment    12

7.3

   Participant Litigation    12

7.4

   Participant and Beneficiary Duties    13

7.5

   Governing Law    13

7.6

   Validity    13

7.7

   Notices    13

7.8

   Successors    13



--------------------------------------------------------------------------------

I. Preamble, Definitions and Purpose

 

1.1 Preamble

Pursuant to this plan document, Alberto-Culver Company and its adopting domestic
subsidiaries maintain an unfunded deferred compensation plan, established on
November 16, 2006 (“Effective Date”), and known as the Alberto-Culver Company
Executive Deferred Compensation Plan (“Plan”). Under the terms of the Plan,
eligible employees of the Alberto-Culver Company and certain of its domestic
subsidiaries are allowed to defer a portion of their Compensation. Participants
and their beneficiaries shall have no interest in any Company assets as a source
of funds to satisfy the benefit obligations under the Plan. The Plan constitutes
an unsecured promise by the Company to make benefit payments in the future and
Participants shall have the status of general unsecured creditors of the
Company.

The Plan was approved by the stockholders of the Company on November 13, 2006.
At the time of adoption of the Plan by the Company, a plan with the same name
was maintained by Alberto-Culver Company, as then constituted (EIN: 36-2257936)
(the “Prior Plan”). As of the Effective Date, (i) all amounts that were deferred
or became vested under the Prior Plan on or after January 1, 2005 with respect
to current or former employees of the Company shall be credited to Participant
accounts and be paid pursuant to the terms of this Plan, and (ii) all amounts
that were deferred or became vested prior to January 1, 2005 with respect to
current or former employees of the Company shall continue to be governed by the
Prior Plan.

 

1.2 Definitions

Capitalized terms are generally defined in the Section where used. The following
terms appear in several Sections and are defined below for convenient reference:

 

(a) “Beneficiary” - One or more individuals, trusts or other entities that are
designated in the most recent writing by the Participant to receive a benefit in
the event of the Participant’s death. If more than one Beneficiary survives the
Participant, such benefit payments shall be made equally to all such
Beneficiaries, unless otherwise indicated by the Participant on the beneficiary
form.

 

(b) “Code” - The Internal Revenue Code of 1986, as amended.

 

(c) “Compensation” - The salary and commissions, where applicable, and bonuses
of an employee as set by the Company for a Plan Year, exclusive of any amounts
payable under severance plans, option plans, and any other benefit or welfare
plan of the Company now or hereafter existing; provided, that Compensation shall
also include incentive pay under the Company’s management incentive plans,
management bonus plans and sales incentive plans, but expressly excluding any
incentive pay under the Company’s 2006 Shareholder Value Incentive Plan. The
Plan Administrator shall have the discretion to determine which type of
incentive pay are included in Compensation under the foregoing definition, which
includes the authority to add or delete incentive plans of the Company.

 

(d) “Compensation Committee” - the Compensation and Leadership Development
Committee of the Board of Directors of Alberto-Culver Company.



--------------------------------------------------------------------------------

(e) “Company” - Alberto-Culver Company and any direct or indirect domestic
subsidiaries which, with the consent of Alberto-Culver Company, adopts this Plan
by resolution of its board of directors. On the date hereof, Alberto-Culver LLC,
Alberto-Culver (P.R.) Inc., Alberto-Culver USA, Inc., St. Ives Laboratories,
Inc., Pro-Line International, Inc., and Alberto-Culver International, Inc. have
adopted this Plan with the consent of Alberto-Culver Company. Wherever required
for the purposes of applying Section 409A of the Code and the Regulations
thereunder, the term “Company” shall also include any employer that is required
to be treated aggregated with the Company and treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

 

(f) “Deferral Agreement Form” - A written agreement between a Participant and
the Company to defer receipt of future Salary Compensation and/or Bonus
Compensation. The Plan Administrator may amend this form from time to time. The
Plan Administrator may adopt procedures providing for the Deferral Agreement
Form to consist of elections made by a Participant using a website, telephone
voice response system, or other electronic means.

 

(g) “Disability” - A medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, and which entitles the Participant to receive
disability benefits for a period of not less than 3 months under the
Alberto-Culver Company Long Term Disability Plan or any other plan maintained by
the Company.

 

(h) “Eligible Compensation” - The salary and commissions, where applicable, of
an employee as set by the Company for a Plan Year, exclusive of any amounts
payable under bonus and incentive plans, severance plans, option plans, and any
other benefit or welfare plan of the Company now or hereafter existing.

 

(i) “Excess Compensation” - Compensation that cannot be taken into account under
the 401(k) Plan or the Profit-Sharing Plan because such Compensation exceeds the
limit on maximum includable compensation established under Section 401(a)(17) of
the Code, or that cannot be included in Compensation under the Profit-Sharing
Plan or 401(k) Plan without adversely affecting the tax qualified status of such
Plan.

 

(j) “ERISA” - The Employee Retirement Income Security Act of 1974, as amended.

 

(k) “401(k) Plan” - The Alberto-Culver 401(k) Savings Plan and, if so determined
by the Compensation Committee, any other plan sponsored by a participating
Company that provides a cash or deferred election under Section 401(k) of the
Code.

 

(l) “Highly Compensated Employee” - an employee of the Company whose Eligible
Compensation is greater than the dollar amount set forth in Code Section 414(q)
(or any successor provision), as adjusted by the Internal Revenue Service from
time to time.

 

(m)

“Key Employee” - A Participant who is a “key employee” as defined in
Section 416(i)(1)A of the Code. The status of Participants as Key Employees
shall be determined as of the last day of each Plan Year, and shall apply for
the 12-month period beginning on the following April 1. For purposes of
determining which Participants are considered Key Employees pursuant to
Section 416(i)(1)(A) by reason of their status as officers, the fifty employees
of the Company who received the highest compensation for a Plan Year and who
hold an office that is elected or appointed by the board of directors or other

 

- 2 -



--------------------------------------------------------------------------------

 

similar governing body of the Company, whether or not they are Participants,
shall be considered Key Employees. For purposes of the preceding sentence,
“compensation” shall mean the total taxable compensation required to be reported
in Box 1 of Form W-2 (or any substitute form) for the Plan Year, but shall not
include compensation paid to a nonresident alien which is not effectively
connected with the conduct of a trade or business within the United States. The
provisions of this Section 1.2(m) are intended as elections as to the manner of
determining specified employees in accordance with Treasury Regulations
§1.409A-1(i)(8), and shall be applied to all nonqualified deferred compensation
plans maintained by the Company.

 

(n) “Bonus Compensation” - The annual cash bonus paid under either the
Alberto-Culver Company Management Incentive Plan (“MIP”) or Management Bonus
Plan (“MBP”).

 

(o) Intentionally Omitted

 

(p) “Salary Compensation” - Salary and commissions, where applicable, of any
employee as set by the Company for a Plan Year.

 

(q) “Participant” - A Highly Compensated Employee who meets the participation
requirements set forth in Section 2.1 and either elects to participate in the
Plan in accordance herewith or is credited with additional contributions
pursuant to Section 2.8.

 

(r) “Plan Administrator” - An individual selected from time to time by the
Compensation Committee to administer the Plan and perform all accounting and
administrative functions in connection therewith. All or a portion of the
accounting and administrative functions may be delegated by the Plan
Administrator to a third party.

 

(s) “Plan Year” - Each 12 consecutive month period commencing on January 1 and
ending on December 31.

 

(t) “Profit-Sharing Plan” - The Alberto-Culver Company Employees’ Profit Sharing
Plan.

 

(u) “Termination of Employment” - Any “separation from service” within the
meaning of Section 409A of the Code.

 

1.3 Purpose

Alberto-Culver Company and certain of its domestic subsidiaries sponsor the
401(k) Plan for the benefit of their U.S. employees and their beneficiaries. The
401(k) Plan operates as a “qualified plan”, as defined under the Code, and
therefore are subject to deferral limitations contained therein. The Plan is
established to mitigate the effect of these limitations by allowing Participants
to defer a greater portion of their Compensation and the earnings thereon than
is permitted solely under the 401(k) Plan, and to provide for certain other
forms of deferred compensation for Participants.

 

1.4 Bonus Deferrals

Participants under the MIP and MBP will be entitled to defer a portion of their
Bonus Compensation under the terms of this Plan, provided such participants
qualify as a Highly Compensated Employee. All such amounts deferred hereunder
shall be governed by the terms of this Plan and not by the terms of the MIP or
MBP. In no event shall any deferral of Bonus Compensation exceed the actual cash
bonus paid under the MIP or MBP, less all amounts withheld therefrom.

 

- 3 -



--------------------------------------------------------------------------------

II. Participation

 

2.1 Participation, Notification and Election

The Plan Administrator shall provide notification to the Highly Compensated
Employees of their eligibility to participate in the Plan. The determination of
whether an employee is a Highly Compensated Employee will be calculated based
upon such employee’s applicable Eligible Compensation in the preceding calendar
year. The determination of whether a new hire is a Highly Compensated Employee
will be calculated based upon such new hire’s initial annual salary (without
regard to commissions, if any) at the time of hire. The Plan Administrator shall
further provide eligible employees with a Deferral Agreement Form. Eligible
employees shall elect on the Deferral Agreement Form for the applicable Plan
Year, the (i) percentage of Salary Compensation and/or Bonus Compensation to be
deferred in that Plan Year, (ii) commencement date of distributions with respect
to deferrals made in such Plan Year, which may be either a specified date or
upon Termination of Employment, (iii) method of distribution which may be either
a single-sum distribution or annual distribution installments which can be no
more than ten, and (iv) any other elections required by the Plan Administrator
and set forth on the Deferral Agreement Form. In the case of annual
installments, each installment shall be equal to the balance in the
Participant’s account immediately prior to the installment divided by the number
of remaining installments, and if any distribution to a Key Employee is required
to be deferred until six months after his Termination of Employment, such
deferral shall apply only to the first installment and the remaining
installments shall be paid in accordance with the original schedule. A
Participant is not permitted to (i) defer Salary Compensation or Bonus
Compensation for a pay period which has commenced prior to the date on which the
Deferral Agreement Form is signed by the Participant and delivered to the Plan
Administrator and (ii) with the exception of the Participant’s Termination of
Employment with the Company or a Change in Control as set forth in Section 2.9,
defer Salary Compensation or Bonus Compensation for a period of time less than
three years from the commencement date of such deferrals.

 

2.2 Deferral Procedure

All elections shall be made (i) in the case of Bonus Compensation at the time
specified in the MBP or MIP, as applicable, and (ii) in the case of Salary
Compensation before the beginning of the Plan Year in which the services are to
be performed, with the exception of a new hire. For purposes of this
Section 2.2, a Participant who was previously eligible to participate in any
elective nonqualified deferred compensation plan maintained by the Company shall
not be considered a new hire unless either all amounts previously deferred by
him or her (other than amounts deferred and vested prior to January 1, 2005)
were distributed to him or her prior to the date or rehire, or at least
twenty-four months have elapsed since he or she was last eligible to defer any
compensation under any such plan (other than accrual of earnings). Subject to
applicable law, the deferral amount shall not be included as wages subject to
federal income tax on the Participant’s federal income tax withholding
statement. Participant deferrals shall be subject to employment taxes, including
Federal Insurance Contributions Act contributions, and any state or local taxes
as required. The Participant must elect to defer not less than 1% and not more
than 100% of his/her Salary Compensation and/or Bonus Compensation, provided
that under no circumstances shall the amount of (i) Bonus Compensation deferred
exceed 100% of the Participant’s Bonus Compensation less all amounts withheld
therefrom or (ii) Salary Compensation deferred exceed 100% of the Participant’s
Salary Compensation less all amounts withheld therefrom. Such deferral
percentages must be in 1% increments.

 

- 4 -



--------------------------------------------------------------------------------

All elections shall be made as provided in the previous paragraph with the
exception of a new hire. A new hire will be allowed to participate in the Plan
and elect to defer Salary Compensation provided such employee submits a Deferral
Agreement Form within 30 days of the date of hire. In such an event, the new
employee shall become a Participant on the first day of the first payroll period
beginning in the next calendar quarter following the date on which the Deferral
Agreement Form is submitted to the Plan Administrator. If a new employee fails
to submit a Deferral Agreement Form within such 30 day period, the new employee
will not be allowed to participate in the Plan until the beginning of the next
Plan Year. Each Plan Year, Participants will be required to complete a new
Deferral Agreement Form prior to the commencement of such Plan Year if they wish
to defer income for that Plan Year.

Notwithstanding the foregoing, deferrals under this Plan for the 2006 Plan Year
shall be governed by deferral elections made for the 2006 plan year under the
Prior Plan.

 

2.3 Intentionally Omitted.

 

2.4 Establishment of Accounts

Each Participant shall have an account established by the Plan Administrator and
Participant statements will be distributed to Participants in the Plan on not
less than a quarterly basis. The Company will maintain an accrual for the
aggregate amount of deferred benefits under the Plan on the Company’s accounting
records. A Participant’s account may be divided into subaccounts as necessary to
reflect different payment or vesting terms, or for other purposes as the Plan
Administrator may determine.

 

2.5 Account Valuation and Earnings

The account established for each Participant under Section 2.4 will be valued on
not less than a quarterly basis. Such account shall be adjusted quarterly to
reflect a reasonable fixed annual rate of interest as determined by the
Compensation Committee. This rate may be prospectively adjusted on an annual or
more frequent basis as deemed appropriate by the Compensation Committee. The
rate chosen by the Compensation Committee from time to time shall apply to the
entire balance of all Participants’ accounts.

 

2.6 Benefit Payments

Except as otherwise provided in Sections 2.7 and 2.8, the portion of the account
established for each Participant under Section 2.4 that represents amounts
deferred for each Plan Year (and the earnings thereon) shall be payable to the
Participant as provided in the Deferral Agreement Form for such Plan Year (or,
in the case of a Participant who is allocated a contribution in a Plan Year
without having entered into a Deferral Agreement Form for such Plan Year, in a
lump sum upon Termination of Employment). The Plan Administrator may allow, in
its discretion, for amendments by a Participant to his Deferral Agreement Form
with respect to the timing or form of payment, provided that any such amendment
shall be made at least one year prior to the scheduled payment date (and shall
be void if the payment date occurs within one year after the amendment is made),
shall defer the scheduled payment date by at least five years, and shall
otherwise comply with Section 409A of the Code. For purposes of Section 409A of
the Code, all installment payments shall be treated as a single payment. In the
event of any of the following

 

- 5 -



--------------------------------------------------------------------------------

occurrences, the vested portion of the account established for each Participant
under Section 2.4 shall be payable to the Participant or Beneficiary no later
than 90 days after the last day of the month in which:

 

(a) The Participant incurs a Termination of Employment and the Participant has
not elected a future deferral payment date in his Deferral Agreement Form,
provided that if the Participant is a Key Employee and the Termination of
Employment did not result from death, payment (or, if the Participant has
elected payment in installments, payment on the first installment) shall be
deferred until six months after the date of termination;

or

 

(b) a Change in Control occurs as set forth in Section 2.9 (at which time the
entire account shall vest). In addition, upon liquidation of the Company, which
is subject to tax under Section 331 of the Code, the Plan shall be terminated
not later than twelve months after the date of the formal adoption of a plan of
liquidation and the vested portion of the accounts established for each
Participant under Section 2.4 shall be paid to each Participant or Beneficiary
by the end of the year in which the termination occurs (or as soon as
administratively practicable).

 

2.7 Intentionally Omitted.

 

2.8 Additional Company Contributions.

For each Plan Year, the Company shall credit the following amounts to
Participants’ accounts:

 

(a) With respect to Participants who receive Excess Compensation in any Plan
Year, an amount equal to the excess, if any, of (i) the amount of matching
contributions that would have been contributed to the Participant’s account in
the 401(k) Plan for such Plan Year if the Participant’s Excess Compensation had
been taken into account under the 401(k) Plan and the Participant had elected to
defer the maximum percentage of his Compensation (including the Excess
Compensation) permitted under the 401(k) Plan (disregarding any limits imposed
on maximum contributions under the Code, and regardless of whether the
Participant actually elects to defer any portion of his Compensation under this
Plan), over (ii) the amount of matching contributions actually contributed to
such Participant’s 401(k) Plan account for the Plan Year. Such amounts shall be
credited as of the date on which the matching contributions are made under the
applicable 401(k) Plan.

 

(b) With respect to Participants in the Profit-Sharing Plan who receive Excess
Compensation in the plan year of the Profit-Sharing Plan that ends during the
Plan Year (the “Profit-Sharing Year”), an amount equal to the excess, if any, of
(i) the amount of employer contributions that would have been contributed to the
Participant’s account in the Profit-Sharing Plan for such Profit-Sharing Year if
the Participant’s Excess Compensation had been taken into account under the
Profit-Sharing Plan, over (ii) the amount of employer contributions actually
contributed to such Participant’s Profit-Sharing Plan account for such
Profit-Sharing Year. Such amounts shall be credited as of the date on which the
employer contributions are made under the Profit-Sharing Plan.

 

(c)

With respect to each Participant who is a participant in the Company’s 1994
Shareholder Value Incentive Plan as of October 1, 2003, a supplemental amount in
an amount to be

 

- 6 -



--------------------------------------------------------------------------------

 

determined by the Compensation Committee in its sole discretion. Unless
otherwise determined by the Compensation Committee, each such Participant shall
be entitled to a supplemental contribution for the number of Plan Years,
beginning with 2004, equal to the integer determined by dividing the
Participant’s full years of employment with the Company as of December 31, 2003,
by three (disregarding any fractional period). The supplemental contribution for
each Plan Year shall be equal to the total additional Company contributions
allocated to the Participant under Sections 2.8(a) and 2.8(b) above for such
Plan Year. Such amount (the “Section 2.8(c) Credit”) shall be credited no later
than five business days following the date on which the matching contributions
are made under the applicable 401(k) Plan only to Participants entitled to a
supplemental contribution for the Plan Year and still employed on the last day
of the applicable Plan Year, and no Participant shall be entitled to more than
five such payments. The Plan Administrator may divide the Section 2.8(c) Credit
into two credits, provided the full amount of the Section 2.8(c) Credit is made
on or before five business days following the date on which matching
contributions are made under the applicable 401(k) Plan.

 

(d) Payment of Company contributions (or the first installment thereof depending
on the Participant’s election) credited to a Participant’s account in accordance
with Section 2.8(a), (b) and (c) must be deferred until the earliest of (i) the
Participant’s Termination of Employment other than by reason of death (or six
months following the Termination of Employment in the case of a Key Employee),
(ii) the Participant’s death, or (iii) a Change in Control as set forth in
Section 2.9.

 

(e) If in any Plan Year the Company determines that any incentive pay
compensation that is deferred under this Plan, or any other similar type of
compensation designated by the Plan Administrator, or any portion thereof
(“Disqualified Compensation”) cannot be included in Compensation under the
Profit-Sharing Plan or any 401(k) Plan without adversely affecting the tax
qualified status of such Plan, each effected Participant shall receive
contributions to his account calculated under Section 2.8(a) or (b) as if such
Disqualified Compensation were Excess Compensation; provided that if
Disqualified Compensation, if included in Compensation, would have been Excess
Compensation, such Participant shall not receive contributions under this
Section 2.8(e) which duplicate those received under Section 2.8(a) or (b).

 

(f) The Compensation Committee may, on an individual basis, provide for
additional amounts to be credited to the account of certain Participants, which
amounts may, without limitation, compensate a Participant for deferred
compensation or retirement income that cannot be provided under a tax qualified
plan. Such amounts may be subject to such conditions and limitations, including
vesting, as the Compensation Committee may provide. Any such amounts shall be
described in a written agreement between such Participant and the Company (which
may be a portion of an employment agreement referencing this Plan), and no
person shall have any rights to any such additional contributions in the absence
of such a written agreement.

 

2.9 Change in Control

Notwithstanding any other provisions of the Plan, the entire balance of each
Participant’s account shall be distributed to such Participant as soon as
reasonably practicable after the date of the occurrence of a Change in Control
with respect to such Participant. Such distribution shall be in the form of a
single lump sum cash payment. For purposes of this Section 2.9, the definition
of a Change in Control shall be as defined by Section 409A of the Code.

 

- 7 -



--------------------------------------------------------------------------------

III. General Provisions

 

3.1 Funding

All amounts paid under the Plan shall be paid in cash from the general assets of
the Company. Such amounts shall be reflected on the accounting records of the
Company, but shall not be construed to create or require the creation of a
trust, custodial account or escrow account. No Participant shall have any right,
title, or interest in any assets, accounts or funds that the Company may
establish to aid in providing benefits under the Plan or otherwise. The Plan
does not create a trust or establish any fiduciary relationships between the
Company and any Participant or Beneficiary of the Plan, nor will any interest
other than that of an unsecured creditor exist.

Alberto-Culver Company may, but shall not be obligated to, establish one or more
trusts and contribute, or cause Companies to contribute, amounts to such trusts
to be used for the payment of benefits under this Plan. Any such trust shall be
of the type commonly referred to as a “rabbi trust”, and each Company shall be
treated as the owner of the portion of assets of such trust contributed by such
Company for tax purposes in accordance with Section 671 through Section 678 of
the Code. The assets of any such trust shall remain subject to the claims of
creditors of the Company contributing such assets, and no Participant or any
other person shall have any beneficial interest in or other claim to the assets
of any such trust beyond that of a general creditor as provided above. Any
payments made to or on behalf of a Participant from any such trust shall fully
discharge the liability of the Company to such Participant under the Plan to the
extent of the amount so paid. If Alberto-Culver Company elects to establish one
or more such trusts, the Plan Administrator shall have the right to select,
remove, and replace the trustee thereof at any time in its sole discretion, and
shall enter into one or more agreements governing such trust containing such
terms as it determines, and may modify, amend or revoke any such agreements, all
in his sole discretion. Anything else to the contrary notwithstanding, in no
event shall any amount be deposited on or after August 17, 2006, into any trust,
or otherwise set aside in an arrangement designated by the Internal Revenue
Service, for the payment of benefits to any Participant who either is, or at the
time of his Termination of Employment was, either subject to Section 16 of the
Securities Exchange Act of 1934, or an executive officer whose compensation is
required to be included in the Company’s annual proxy statement, during any
“restricted period” as defined in Section 409A(b)(3) of the Code, as amended by
Section 116 of the Pension Protection Act of 2006.

 

3.2 Vesting

A Participant is always 100% vested in such Participant’s own contributions and
the earnings thereon. Except as otherwise provided in a separate agreement
pursuant to Section 2.8(f), Participants will vest in all Company contributions
upon the earliest to occur: (i) Participant’s completion of five Years of
Service (as defined in the 401(k) Plan), (ii) Participant’s Retirement (as
defined in the 2006 ACSOP), (iii) Change in Control occurs as set forth in
Section 2.9, and (iv) Participant’s death or Disability.

 

- 8 -



--------------------------------------------------------------------------------

3.3 In-Service Withdrawals

Except as described in this Section 3.3 (or procedures established by the Plan
Administrator pursuant to Section 2.6), the date upon which deferral
distributions commence and the number of equal annual installments payable
starting on such commencement date shall be irrevocable. Participants may
request to receive an early distribution of all or a portion of the vested
balance of the account owed to the Participant, except that a Participant may
only receive an early distribution of an amount deferred after December 31, 2004
(or which was not vested on December 31, 2004), or the income thereon, to the
extent necessary to satisfy an “Unforeseeable Emergency” as provided below. A
single-sum payment shall be paid to Participants who request such distribution.
An early distribution paid to a Participant of amounts deferred prior to
January 1, 2005 shall result in a penalty equal to 10% of such early
distribution. The Participant will forfeit all right, title and interest to an
amount equal to such penalty. The early distribution shall be paid to the
Participant net of the 10% penalty and any required withholding taxes pursuant
to Section 3.9.

Notwithstanding the preceding paragraph, any request for an early distribution
of all or a portion of the vested balance of the account owed to the Participant
on account of an “Unforeseeable Emergency” shall not bear the 10% early
distribution penalty and may be requested for any amounts deferred hereunder.
For purposes of this Section 3.3, an Unforeseeable Emergency is a severe
financial hardship to the Participant resulting from the need to pay medical
expenses of the Participant, the Participant’s primary designated Beneficiary,
or a dependent (as defined in Section 152(a) of the Code without regard to
Section 152(b)(1), (b)(2) and (d)(1)(B)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances beyond the control of the Participant. The
determination of whether a request for an early distribution is on account of an
Unforeseeable Emergency shall be made by the sole discretion of the Plan
Administrator who shall apply the standards prescribed under Section 409A of the
Code.

Any early distribution on account of an Unforeseeable Emergency may not be made
to the extent such hardship is or may be relieved by (i) reimbursement or
compensation by insurance or otherwise, (ii) liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship, or (iii) cessation of deferrals under the Plan. Early
distributions because of an Unforeseeable Emergency will only be permitted to
the extent reasonably needed to satisfy the emergency need in addition to any
amounts necessary to pay any federal, state or local income taxes reasonably
anticipated to result from the early distribution.

 

3.4 Beneficiary Designation

Each Participant shall have the right to designate a Beneficiary to receive
death benefits under the Plan. If no Beneficiary designation is made or if no
such designated Beneficiary survives the Participant, the Plan Administrator
shall direct benefit payments to be made to the Participant’s spouse or to the
Participant’s estate if no spouse is living.

 

3.5 Death Benefits

Death benefits shall be paid as a single-sum to the Participant’s Beneficiary
within 90 days after the last day of the month in which the Participant dies.

 

- 9 -



--------------------------------------------------------------------------------

3.6 Administration

Alberto-Culver Company shall be the “administrator” of the Plan for purposes of
Section 3(16)(A) of ERISA. The Plan shall be administered on behalf of
Alberto-Culver Company by the Plan Administrator, subject to the oversight of
the Compensation Committee; provided, however, that if at any time no individual
has been appointed as Plan Administrator, the Plan shall be administered under
the oversight of the Compensation Committee by the highest ranking officer in
charge of Human Resources for Alberto-Culver Company or persons acting under his
or her authority and supervision, who shall have all authority of the Plan
Administrator hereunder. The Plan Administrator shall have full power to
construe, administer and interpret the Plan and full power to adopt such rules
and regulations as he/she may deem necessary or desirable to administer the
Plan. Any rule, regulation or procedure adopted by the Plan Administrator that
is inconsistent with any provision of the Plan that is administrative or
ministerial in nature shall be deemed an amendment to the Plan to the extent of
the inconsistency. Subject to Compensation Committee review, which decision to
review shall be in the sole discretion of the Compensation Committee, the Plan
Administrator’s decisions are final and binding on all parties.

 

3.7 Administrative Fees and Expenses

All fees and expenses incurred by the Plan in connection with the administration
of the Plan shall be paid by the Company.

 

3.8 Claims Procedure

Any Participant or Beneficiary, or any other person asserting the right to
receive a benefit under this Plan by virtue of his relationship to a Participant
or Beneficiary (the “Applicant”), who believes that he has the right to a
benefit that has not been paid, must file a written claim for such benefit in
accordance with the procedures established by the Plan Administrator. All such
claims shall be filed not more than one year after the Applicant knows, or with
the exercise of reasonable diligence should have known, of the basis for such
claim. The preceding sentence shall not be construed to require a Participant or
Beneficiary to file a formal claim for the payment of undisputed benefits in the
normal course, but any claim that relates to the amount of any benefit shall in
any event be filed not more than one year after payment of such benefit
commences. The Plan Administrator may retain third party Plan Administrators and
recordkeepers for the purpose of processing routine matters relating to the
payment of benefits, but correspondence between a Participant, Beneficiary or
other person and such third parties shall not be considered claims for purposes
of this Section, and a person shall not be considered a Applicant until he or
she has filed a written claim for benefits with the Plan Administrator.

All claims for benefits shall be processed by the Plan Administrator, and the
Plan Administrator shall furnish the Applicant within 90 days after receipt of
such claim a written notice that specifies the reason for the denial, refers to
the pertinent provisions of the Plan on which the denial is based, describes any
additional material or information necessary for properly completing the claim
and explains why such material or information is necessary, and explains the
claim review procedures of this Section 3.8, and the Applicant’s right to bring
an action under Section 502 of ERISA, subject to the restrictions of paragraph
502(e) if the request for review is unsuccessful. The 90 day period may be
extended by up to an additional 90 days if the Plan Administrator so notifies
the Applicant prior to the end of the initial 90 day period, which notice shall
include an explanation of the reason for the extension and an estimate of when
the

 

- 10 -



--------------------------------------------------------------------------------

processing of the claim will be complete. If the Plan Administrator determines
that additional information is necessary to process the claim, the Applicant
shall be given a period not less than 45 days to furnish the information, and
the time for responding to the claim shall be tolled during the period of time
beginning on the date on which the Applicant is notified of the need for the
additional information and the day on which the information is furnished (or if
earlier the end of the period for furnishing the information).

If the claim is denied in whole or in part, or if the decision on the claim is
otherwise adverse, the Applicant may, within 60 days after receipt of such
notice, request a review of the decision in writing. If the Applicant requests a
review, the Compensation Committee (or such other fiduciary as the Compensation
Committee may appoint for such purpose) shall review such decision. The
Compensation Committee’s decision on review shall be in writing and furnished
not more than five days after the meeting at which the review is completed, and
shall include specific reasons for the decision, written in a manner calculated
to be understood by the Applicant, shall include specific references to the
pertinent provisions of the Plan on which the decision is based, and shall
advise the Applicant of his right to bring an action under Section 502 of ERISA,
subject to the limitations set forth below.

The Compensation Committee’s decision on review shall be delivered to the
Applicant not more than 60 days after the request for review is received, which
may be extended to not more than 120 days if special circumstances require and
Applicant is notified of the extension by the end of the initial 60 day period,
which notice shall explain the reason for the delay and include an estimate of
the time at which the review will be complete.

As additional consideration for receipt of benefits hereunder, each Participant
agrees and covenants, on behalf of himself, his Beneficiaries, and all persons
claiming through him, not to initiate any action before any court, under
Section 502 of ERISA or otherwise, or before any administrative agency or
quasi-judicial tribunal, for any benefit under the Plan, without having first
filed a claim for such benefit and requested review of any adverse decision on
such claim in accordance with this Section and the procedures established by the
Plan Administrator pursuant to this Section, and in any event not more than 180
days after receipt of the decision on review of the adverse claim decision.

 

3.9 Tax Liability

The Company will withhold all required taxes from any payment of benefits. Any
tax which is payable upon an amount deferred under the Plan at the time of
deferral or subsequent vesting shall be withheld from other current compensation
payable to the Participant, and if no current compensation is otherwise payable
the Company shall require such Participant to pay the amount of such tax to the
Company. In the event a Participant is subject to tax under Section 409A of the
Code, payment of his vested balance may be accelerated to the extent necessary
to pay such tax.

 

IV. Exempt Status

The Plan constitutes an unfunded supplemental retirement plan and is fully
exempt from Parts 2, 3, and 4 of Title I of ERISA. The Plan shall be governed
and construed in accordance with Title I of ERISA.

 

- 11 -



--------------------------------------------------------------------------------

V. Indemnification

The Plan Administrator, employees, officers and directors of the Company shall
not be held liable for, and shall be indemnified and held harmless by the
Company against, any loss, expense or liability relating to the Plan which
arises from any action or determination made in good faith.

 

VI. Amendment and Termination

The Company has established the Plan with the intention and expectation to
maintain the Plan for an indefinite period of time. However, Alberto-Culver
Company, through action by either the Compensation Committee or the Board of
Directors of the Alberto-Culver Company, reserves the right to amend or to
terminate the Plan at any time without Participant or Beneficiary consent. No
amendment, however, may reduce the balance in a Participant’s account.
Participants and Beneficiaries shall be notified of such amendment or
termination as soon as reasonably practical, but any delay in giving such notice
shall not affect the effectiveness of the amendment or termination. The Company
shall have the absolute right to pay each Participant his/her entire vested
interest in the Plan in a single-sum upon termination of the Plan.

 

VII. Miscellaneous

 

7.1 Nonassignability

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be nonassignable and nontransferable. No part of the
amounts payable shall, prior to actual payment, be subject to garnishment,
seizure or sequestration for the payment of any debts owed by a Participant or
any other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

 

7.2 No Contract of Employment

The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between the Company and the Participant, and neither the
Participant nor the Participant’s Beneficiary shall have any rights against the
Company except as may otherwise be specifically provided herein. Moreover,
nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of the Company or to interfere with the right of the
Company to discipline or discharge him/her at any time.

 

7.3 Participant Litigation

In any action or proceeding regarding the Plan, Participants, employees or
former employees of the Company, their Beneficiaries or any other persons having
or claiming to have an interest in this Plan shall not be necessary parties and
shall not be entitled to any notice or process. Any final judgment which is not
appealed or appealable and may be entered in any such action or proceeding shall
be binding and conclusive on the parties hereto and all persons having or
claiming to have any interest in this Plan.

 

- 12 -



--------------------------------------------------------------------------------

7.4 Participant and Beneficiary Duties

Persons entitled to benefits under the Plan shall file with the Plan
Administrator from time to time such person’s post office address and each
change of post office address. Each such person entitled to benefits under the
Plan also shall furnish the Plan Administrator with all appropriate documents,
evidence, data or information which the Plan Administrator considers necessary
or desirable in administering the Plan.

 

7.5 Governing Law

The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Illinois to the extent not pre-empted by the laws of the
United States.

 

7.6 Validity

In case any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

 

7.7 Notices

Any notice or filing required or permitted to be given to the Plan Administrator
or the Company under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail to the Alberto-Culver Company
at its principal executive offices attention Plan Administrator with a copy to
the General Counsel of Alberto-Culver Company. Notices shall be deemed given as
of the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark on the receipt for registration or certification. Any notice
required or permitted to be given to a Participant shall be sufficient if in
writing and hand delivered or sent by first class mail to the Participant at the
last address listed on the records of the Company.

 

7.8 Successors

The provisions of this Plan shall bind and inure to the benefit of Company and
its successors and assigns. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Company, and successors of any such corporation or
other business entity.

 

- 13 -